Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered September 20, 1994, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the seventh degree, and sentencing him to a prison term of 11 months, unanimously affirmed.
Defendant’s suppression motion was properly denied. The motion court properly concluded that defendant relinquished any legitimate expectation of privacy (see, People v RamirezPortoreal, 88 NY2d 99, 108-112) since he indicated to one of the police officers that the property did not belong to him and he made no effort to retain it when he complied with the officer’s request to leave the vehicle. Concur—Murphy, P. J., Milonas, Rosenberger, Wallach and Andrias, JJ.